Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on October 21, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated July 29, 2022 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on October 21, 2022 has been entered. Claims 3 and 12 were cancelled by the applicant. Claims 1, 5-10, 14-19, and 21-23 are pending and are rejected for the reasons set forth below. 
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 5-10, 14-19, and 21-23 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 5-9, 18-19, 21, and 23) and a machine (claims 10, 14-17, and 22). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 18 recites the abstract idea of: 
A method for classifying a payment transaction, the method comprising: determining [[by a server system]], an occurrence of a payment transaction performed by a user;
determining, [[by the server system]], whether the user input is a first gesture input or a second gesture input; 
performing, [[by the server system]], one of upon determining the user input as the first gesture input, classifying, [[by the server system]], the payment transaction into a personal transaction to obtain a second classified payment transaction, and 
upon determining the user input as the second gesture input, classifying, [[by the server system]], the payment transaction into a business transaction to obtain the second classified payment transaction;
wherein the classified payment transactions is analyzed by the issuer to offer one or more customized plans for the user; and
receiving, [[by the server system]], a request from the [[user device]] for a segregated transaction statement, the request indicating either a personal transaction of the plurality of personal transactions or a business transaction of the plurality of personal transactions.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, classifying a payment transaction). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 18 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 18 also recite generic computer components (e.g. a server system and a user device). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Additionally, claim 18 recites the limitation, “learning, by the server system, a pattern of classification of payment transactions based on a pre-defined number of classified payment transactions, wherein a future payment transaction is classified by the server system independent of the user input based on the pattern learned by the server system.” This limitation states that the system utilizes machine learning technology to classify the payment transactions based on the user input. However, the claim merely recites the machine learning at a high level of generality such that amounts to no more than merely applying generic machine learning technology to perform the abstract idea (i.e. classifying the payment transaction). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 18 also recites the following limitations:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
sending, by the server system, the classified payment transactions to an issuer of the user;
receiving, by the server system, at least one segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transactions based on the classification;
sending, by the server system, the segregated transaction statement for the personal transaction to the user device to be rendered on a user interface by an application in the user device in response to the request indicating the personal transaction; and 
sending, by the server system, a segregated transaction statement for the business transaction to the user device to be rendered on the user interface by an application in the user device in response to the request indicating the business transaction.
	These limitations merely state that various data are received by and sent from the server system. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
	Thus, claim 18 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 18 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 18 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements, such as: a server system, a user device, and machine learning (e.g. “learning, by the server system, a pattern of classification…”), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using these additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). These additional elements are specified at a high level of generality, where they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 76 and 143-145).
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering/transmitting) have been reevaluated in Step 2B:
sending, by the server system, a notification of the payment transaction to a user device associated with the user;
receiving, by the server system, a user input in response to the notification;
sending, by the server system, the classified payment transactions to an issuer of the user;
receiving, by the server system, at least one segregated transaction statement for at least one of a plurality of personal transactions or a plurality of business transactions based on the classification;
sending, by the server system, the segregated transaction statement for the personal transaction to the user device to be rendered on a user interface by an application in the user device in response to the request indicating the personal transaction; and 
sending, by the server system, a segregated transaction statement for the business transaction to the user device to be rendered on the user interface by an application in the user device in response to the request indicating the business transaction.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 18 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 1 and 10 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 1 recites limitations that are substantially similar to those recited in claim 18. However, claim 1 is primarily a broader recitation of claim 18. Similarly, as described above regarding claim 18, claim 1 recites generic computer components (e.g., a server system and a user device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 18, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 10 recites limitations that are substantially similar to those recited in claim 18. However, claim 10 is primarily a broader recitation of claim 18. Additionally, claim 10 is drafted as a “server system” rather than a method. Similarly, as described above regarding claim 18, claim 10 recites generic computer components (e.g., a server system, a memory, a processor in operative communication with the memory, and an application in a user device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 10 and 18, claim 10 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 5-9, 14-17, 19, and 21-23 are also rejected under 35 U.S.C. 101 for the reasons described below:  
	Claims 5, 6, 14, and 15 merely provide further definition to the “user input” recited in claims 1 and 10. Simply stating that the user input comprises a touch input or a gesture input, and that the input corresponds to swiping left or right within the application, does not provide any indication of a technical improvement to any technology or technological field. Rather, this merely defines the type of input received by the system.
	Claims 7 and 16 merely provide further definition to the “user input” recited in claims 6 and 15. Simply stating that swiping to the right side of the screen classifies the transaction as a “personal” transaction, and that swiping to the left side of the screen classifies the transaction as a “business” transaction, does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the classification category that corresponds to each user input.
	Claims 8 and 17 merely provide further definition to the “classification” process recited in claims 1 and 10. Simply stating that the personal and business transactions may be further classified into sub-groups does not provide any indication of an improvement to any technology or technological field. Rather, this merely further defines how the transactions may be classified.
	Claims 9 and 19 merely provide further definition to the processes of “sending… a notification of the transaction to a user device associated with the user” and “receiving… a user input in response to the notification” recited in claims 1 and 18. Merely stating that these processes are performed by an “application” available in the user device does not provide any indication of an improvement to any technology or technological field. Rather, this amounts to no more than merely applying generic computer components and/or software to perform method steps for transmitting/receiving data.
	Claims 21-23 Simply state that the machine learning model learns the classification of a transaction based on the number of times a certain category of transaction is identified as a personal/business transaction. However, this simply further defines the type of data used to train the machine learning model (e.g., the frequency at which certain categories of transaction are classified as personal/business transactions), and does not provide sufficient detail regarding how the machine learning model is trained. Therefore, this does not provide any indication of an improvement to any technology or technological field. 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed October 21, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pages 10-11) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons. Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 10 of their remarks the applicant argues, “To overcome the 35 U.S.C. § 101 rejections, independent claim 1 has been amended to include the features of FIG. 5 of the Applicant's specification, according to the Examiner's suggestion during the Examiner Interview.” However, the examiner respectfully disagrees that the claim amendments are sufficient to overcome the pending rejection under 35 U.S.C. 101. During the Examiner Interview, the examiner noted that claim amendments directed towards specific features of the user interface (e.g., the interface shown in Figures 5A-C) could be sufficient to overcome the pending 101 rejection. However, the claim amendments do not recite any limitations that amount to an improvement to user interface technology itself.  Rather, the claims simply state that the segregated transaction statement is sent to the user device to be displayed on the user interface. As described above, this amounts to no more than simply transmitting information, which is a form of insignificant extra-solution activity. Additionally, the amendments do not recite any specifics regarding the interface itself. 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. 101 is maintained. 

Arguments Regarding 35 U.S.C. 102/103
13.	All pending rejections under 35 U.S.C. 102/103 have been withdrawn in response to the applicant’s arguments/amendments. Specifically, the applicant has incorporated the limitations of previously pending claim three into the independent claims. Claim three was not rejected under 35 U.S.C. 102/103 in the Final Rejection dated July 29, 2022.

Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sharma (U.S. Pre-Grant Publication No. 20210398129): Describes methods and systems for generating robust computer models related to data feature usage for classification of electronic transactions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696